COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
 IN RE:                                                             No. 08-22-00170-CV
                                                   §
 CARLOS HERNANDEZ and                                         AN ORIGINAL PROCEEDING
 AARON’S, INC.,                                    §
                                                                     IN MANDAMUS
                                Relators.          §

                                  MEMORANDUM OPINION

       Relators, Carlos Hernandez and Aaron’s, Inc., have filed an unopposed motion to dismiss

this petition for writ of mandamus. See TEX.R.APP.P. 42.1(a) (governing voluntary dismissals).

By letter, Relators indicate the dispute underlying this original proceeding has been settled.

       Accordingly, we grant Relators’ unopposed motion and dismiss this original proceeding.

See TEX.R.APP.P. 42.1(a), 43.2(f). Court costs are taxed against Relators. See TEX.R.APP.P.

42.1(d) (court to tax costs against appellant absent agreement of the parties).



                                              YVONNE T. RODRIGUEZ, Chief Justice

October 12, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.